Citation Nr: 0410277	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tachycardia, mid-back 
pain, bilateral hearing loss, and tinnitus.

2.  Entitlement to an initial rating higher than 10 percent for 
hypertension.

3.  Entitlement to an initial rating higher than 10 percent for 
hiatal hernia with gastroesophageal reflux disease, status post 
esophageal ulcer.

4.  Entitlement to an initial compensable rating for onychomycosis 
of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 4, 1966 to 
April 21, 1970, and September 13, 1971 to April 30, 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, granted entitlement to 
service connection for hypertension, history of hiatal hernia with 
gastroesophageal reflux, and onychomycosis of the feet, and 
assigned initial disability evaluations of 10 percent, 0 percent, 
and 0 percent respectively, all effective May 1, 1996.  The RO 
also denied entitlement to service connection for tachycardia, 
mid-back pain, bilateral hearing loss and tinnitus.  

In June 2003 the RO assigned an increased  10 percent rating for 
the gastrointestinal disorder from May 1, 1996, the effective date 
of the grant of service connection.  Despite this partial 
allowance of the claim, the issue of entitlement to a higher 
initial rating remains before the Board because the maximum rating 
allowed under the law has not been awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a rating decision issued after a notice 
of disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  

As to the issue of entitlement to service connection for tinnitus, 
this Appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran did not have chronic tachycardia, 
mid-back pain, or hearing loss in service, or that he currently 
has such disorders reflective of chronic acquired disabilities for 
VA compensation purposes which have been linked to service on any 
basis.  

2.  Hypertension is manifested by a diastolic blood pressure of no 
more than 100 reflecting the use of antihypertensive medication.  

3.  Hiatal hernia with gastroesophageal reflux disease, status 
post esophageal ulcer, is manifested by recurrent epigastric pain, 
tenderness, regurgitation and dysphagia which are treated with 
medication and diet.  

4.  Hiatal hernia with gastroesophageal reflux disease, status 
post esophageal ulcer, is not manifested by arm or shoulder pain 
and is not productive of considerable impairment of health.  

5.  Onychomycosis of both feet is manifested by crumbling and 
dysmorphic toenails of both feet due to fungal infection.  

6.  Onychomycosis of both feet is not manifested by exfoliation, 
exudation or itching involving an exposed surface or by 
involvement of more than 5 percent of body area or a need for 
systemic therapy.  


CONCLUSIONS OF LAW

1.  Tachycardia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic acquired disorder manifested by mid-back pain was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104; 38 C.F.R. § 3.303.

3.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 7104; 38 
C.F.R. § § 3.303, 3.385 (2003).

4.  The criteria for an initial evaluation higher than 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.101, Diagnostic Code 7101 (2003).  

5.  The criteria for an initial evaluation higher than 10 percent 
for hiatal hernia with gastroesophageal reflux disease, status 
post esophageal ulcer, are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2003).

6.  The criteria for an initial compensable rating for 
onychomycosis of both feet are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 
(as in effect both before and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  It appears that although 
the appellant's claim for increase was filed before November 9, 
2000, the VCAA is applicable because the claim remains in a 
pending status before the Board at the present time and is 
therefore not yet final.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant as to 
which evidence the claimant must supply, which evidence VA will 
obtain on his or her behalf and provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the July 1996 and June 2003 rating decisions, 
September 1996 statement of the case, and June 2003 supplemental 
statement of the case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied each of the 
claims.  The June 2003 supplemental statement of the case set 
forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in April 2003 
that explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter informed the veteran of 
the evidence necessary to substantiate his claims and advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment and 
the approximate dates of treatment.  The letter explained that the 
RO would help him obtain evidence such as medical records, 
employment records, or records from Federal agencies if he 
furnished enough information to enable VA to request them.  The 
forms required to authorize the release of private medical records 
to VA were provided.  

The above cited RO communication advised the claimant that he 
could submit additional evidence.  It appears to the Board that 
the claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claims.  

The United States Court of Appeals for Veteran Claims' (CAVC's) 
decision in Pelegrini, supra, held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The decision in 
Pelegrini held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  


The new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The above cited RO 
communication advised the claimant that he could submit additional 
evidence and he has been given numerous other opportunity to do 
so.  It appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all evidence 
relevant to the claims.  

VA believes that the Pelegrini decision is incorrect as it applies 
to claims where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review on 
this matter, as in the present case.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

Since the VCAA notification letter was not sent to the veteran 
before the AOJ adjudication that led to this appeal, the timing of 
the notice does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  However, all the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error in the present case.  
While a VCAA notice was not furnished before the first AOJ 
adjudication of the claim, it was provided before the transfer and 
certification of the case to the Board and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  


The veteran has been given every opportunity to submit evidence 
and argument in support of his claims and to respond to VA notices 
in the same manner as if the notice had been timely sent.  
Therefore, notwithstanding Pelegrini, deciding the appeal at the 
present time will not result in prejudice to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  

In the present case, all known Government evidence, including VA 
treatment records covering the period since the filing of the 
veteran's original claim, have been obtained.  The veteran has 
undergone VA examinations in connection with his claim.  He has 
been given an opportunity to identify all other medical providers 
and submit available documentation related thereto and he has done 
so.  

The Board is not aware of any additional relevant evidence for 
which reasonable procurement efforts have not been made.  
Accordingly, the Board finds that the requirements of the VCAA 
have been satisfied.  

Because each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all content 
requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may therefore 
proceed, consistent with the VCAA.  Accordingly, a remand of the 
appeal for further action in accordance with the VCAA would serve 
no useful purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Criteria

Service Connection

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 
2002).  If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is required 
to support the claim.  38 C.F.R. § 3.303(b) (2003).  

A number of specific disabilities enumerated in the statute and in 
VA regulations are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 10 percent 
or more within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

VA regulations also provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A hearing deficit recognizable as a hearing loss disability for VA 
compensation purposes is defined in 38 C.F.R. §§3.385 (2003) as 
follows:  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 26 decibels or greater; or when 
the speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  

In applying these criteria, the threshold for normal hearing is 
from 0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment at 110-11, Stephen 
A. Schroeder et al. Eds., 1988)).  The level of hearing deficit 
required to establish a hearing loss disability for VA purposes is 
greater than the degree of hearing loss establishing the outer 
limits of normal hearing under the Hensley definition.  

The CAVC has held that "hearing loss is not . . . a chronic 
disease entitled to any presumption of service connection despite 
VA's practice . . . of treating hearing loss as entitled to a 
presumptive period."  Cromley v. Brown, 7 Vet. App. 376, 377-78 
(1995).  


Increased Rating

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (rating schedule).  See 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings contained in the rating 
schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from service-
connected diseases and injuries in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. 4.1 (2003); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a duty 
to acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under the pre-January 12, 1998, version of the rating criteria, a 
10 percent rating was provided for hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic blood 
pressure readings that were predominantly 100 or greater.  To 
warrant the next higher rating of 20 percent, diastolic readings 
that were predominantly 110 or higher, with definite symptoms of 
the disease, were required.  Where continuous medication was shown 
to be necessary for control of hypertension and there was a 
history of diastolic blood pressure of predominantly 100 or 
higher, a minimum rating of 10 percent was assigned.  38 C.F.R. § 
4.104 Code 7101 (as in effect before January 12, 1998).  

Under the amended rating criteria, a 10 percent rating is provided 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is predominantly 
160 or more, or; the individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  Note (1) under Code 7101 states that 
hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three separate 
days.  For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Code 7101 (as in effect since January 12, 1998).  

Under Diagnostic Code 7345, hiatal hernia is evaluated as 30 
percent disabling when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating is provided when two or 
more of the symptoms for the 30 percent evaluation are present, of 
less severity.  38 C.F.R. § 4.114, Code 7346.

The regulations setting forth the rating criteria for skin 
disorders were revised effective August 3, 2002.  Under the 
criteria in effect before August 2002, onychomycosis, a fungus 
disorder, was evaluated under Code 7813, the code for 
dermatophytosis.  Disorders rated under Code 7813 were evaluated 
under the criteria for eczema under Code 7806.  Under Code 7806, a 
10 percent rating was assigned for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  

A 30 percent rating required constant exudation or itching, 
extensive lesions, or marked disfigurement.  A noncompensable 
rating was provided for slight, if any, exfoliation, exudation, or 
itching, if on an exposed surface or exposed area.  38 C.F.R. § 
4.118, Codes 7813, 7806 (as in effect before August 2, 2002).  

Under the revised rating criteria that became effective on August 
30, 2002, a disorder rated under Code 7813 is evaluated as 
disfigurement of the head, face, or neck, or, alternatively, as 
dermatitis under Code 7806.  Under the revised Code 7806, a 
noncompensable rating is provided under Code 7806 for dermatitis 
or eczema affecting less than 5 percent of the entire body or less 
than 5 percent of exposed areas and requiring no more than topical 
therapy during the past 12- month period.  A 10 percent rating is 
assigned for dermatitis or eczema affecting at least 5 percent but 
less than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas, or for dermatitis or eczema 
that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Code 7806 (as in effect since August 3, 2002).  

When a change occurs in an applicable statute or regulation after 
a claim has been filed but before a final decision has been 
rendered, the Board must apply the version which is more favorable 
to the claimant, unless Congress has expressly provided otherwise 
or has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
before the effective date of the new law, only the old version may 
be applied.  VAOPGCPREC 3-00.  

When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2003).  

Where the rating schedule does not provide for a noncompensable (0 
percent) disability rating under a diagnostic code, a 
noncompensable rating shall be assigned when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2003).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).


The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Service Connection for Tachycardia

The veteran contends that he has had a very high pulse rate for a 
very long time.  He states that his pulse is never normal and that 
it has not been normal since his enlistment into service.  
Tachycardia is defined as "excessive rapidity in the action of the 
heart," Dorland's Illustrated Medical Dictionary 1784 (29th ed. 
2000), or "[r]apid beating of the heart."  Stedman's Medical 
Dictionary 1758 (26th ed. 1995).  

Service medical records show that the veteran was hospitalized in 
August and September 1976 for complaints that included a fast 
heartbeat and periodic dizziness that had been present for four 
months following a soft ball game.  Examination of the heart was 
normal.  The pulse rate was from 90 to 120.  The symptoms were 
considered to be most consistent with an anxiety neurosis.  In 
August 1977, it was noted that the symptoms had remained present 
but had diminished somewhat in intensity and frequency.  
Examination showed tachycardia but was otherwise within normal 
limits.  The etiology of anxiety or anxiety-like symptoms was 
unknown.  

In September 1988 the veteran was evaluated for complaints of 
tachycardia which had stopped after several days.  An assessment 
of episodic tachycardia was reported.  Examination of the heart 
was normal.  Subsequent service medical records contain no 
reference to complaints or findings of tachycardia during service.  
None were reported on examination for separation.  Examination of 
the heart at that time was reported as normal.  

The veteran underwent a VA examination in July 1996.  It was noted 
that his tachycardia was asymptomatic.  No cardiac abnormalities 
were reported.  The pertinent diagnosis was history of 
tachycardia, not found on present examination.  

The veteran underwent subsequent VA examinations in October 1997 
and July 2002.  There are no complaints or findings of tachycardia 
or cardiac abnormalities on either examination.  

In evaluating the veteran's contentions on appeal, it is relevant 
that simple tachycardia in and of itself is not recognized under 
the VA rating schedule as a disability.  Paroxysmal atrial 
fibrillation or other supraventricular tachycardia is recognized 
as a disability ratable as a supraventricular arrhythmia when 
documented by electrocardiogram or Holter monitor.  See 38 C.F.R. 
§ 4.104, Code 7010 (2003) (relating to supraventricular 
arrhythmias).  However, at no time has the veteran been reported 
to have paroxysmal atrial fibrillation or other supraventricular 
tachycardia.  

In addition, although the veteran has reported a continuous 
history of tachycardia since the 1970's, this symptom has not been 
documented in the present record.  No underlying heart disorder 
that might account for its presence has been shown, either before 
service or since service.  Accordingly, the existence of a current 
disability due to tachycardia or to a disability productive of 
tachycardia is not demonstrated.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
benefits.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limited entitlement for service- connected disease or 
injury to cases where disability is present); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Accordingly, a preponderance of the evidence of record is against 
a finding that tachycardia was incurred in military service, and 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Service Connection for Mid-Back Pain

The veteran contends that he has mid-back and low back pain that 
is so severe as to be debilitating and has caused him to lose many 
nights sleep.  Service connection has previously been granted for 
low back strain which has been evaluated as noncompensable since 
May 1996.  The current appeal is therefore limited to the mid-
back.  

The veteran's service medical records show that in August 1990 he 
complained of pain in the mid-back of two weeks duration with no 
history of trauma.  Examination noted guarding at the sides of the 
back.  The clinical assessment was rule out acute neck/shoulder 
strain.  He was seen in follow-up on a number of occasions through 
December 1990 for pain and spasm in the parascapular musculature.  
On neurology evaluation in December 1990, the assessment was 
myofascial pain.  In January 1991, the pain was described as 
completely resolved.  The assessment was resolved myofascial pain 
syndrome.  

The veteran underwent a VA examination in July 1996 in connection 
with his service connection claim.  It was noted that mid-back 
pain was not found.  No mid-back pain was complained of or found 
on subsequent VA examinations.  

The record confirms that the veteran experienced mid-back pain in 
service that was attributed to a myofascial pain syndrome.  
However, the symptoms of that disorder resolved with treatment and 
did not subsequently recur.  The post service medical record 
contains no evidence of chronic mid-back pain or of a chronic 
disability manifested by mid-back pain.  In the absence of current 
disability, there is no basis for a grant of service connection 
for mid back pain.  See Degmetich, Brammer Hickson, supra.

Accordingly, the Board finds that a preponderance of the evidence 
of record is against a finding that mid-back pain reflective of a 
chronic acquired disorder for VA compensation purposes was 
incurred in service.  Accordingly, the benefit of the doubt rule 
does not apply and the claim must be denied.  Alemany v. Brown, 
supra.


Service Connection for Bilateral Hearing Loss

The CAVC has held that in order to establish service connection 
for a disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury in 
service and, (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service department medical records show that the veteran underwent 
audiological testing on various occasions throughout both periods 
of active duty, and that the pure tone thresholds recorded in each 
ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz on all 
examinations before the August 1995 examination for retirement 
were 20 decibels or less.  On the retirement examination, a pure 
tone threshold of 25 decibels was recorded at 4,000 hertz in the 
left ear.  All other readings were 20 decibels or lower.  Service 
medical records, including the reports of medical history filled 
out by the veteran on periodic examinations and at separation, 
contain no reference to complaints of hearing loss at any time.  

The veteran underwent a VA audiological examination in July 1996 
in connection with his original service connection claim, received 
in June 1996.  He reported that, according to his wife and 
children, he had decreased hearing in both ears.  He reported that 
during service he had been exposed to noise in the form of weapons 
fire.  On examination, the pure tone thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 15 decibels or lower in each 
ear.  The speech recognition score under the Maryland CNC Test 
were 100 percent in the right ear and 96 percent in left ear.  

Although the findings at the VA examination show a slight 
diminution of hearing, the examination did not show a level of 
hearing impairment that is recognized as a hearing loss disability 
within the meaning of 38 C.F.R. § 3.385, the regulation that 
defines a hearing loss disability for VA compensation purposes.  
In the absence of competent medical evidence showing a hearing 
loss disability as defined by law, there is no basis for the 
granting of service connection.  

The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Congress specifically limited entitlement for 
service- connected disease or injury to cases where disability is 
present); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Since the veteran does not satisfy the first of the three Hickson 
elements, the veteran's claim for service connection must fail.  
However, the Board would also note that, in addition to not having 
a current hearing loss disability, the audiometric testing in 
service likewise did not show a hearing deficit in either ear of 
such extent as to constitute a hearing loss disability under the 
law.

Accordingly, the Board finds that a preponderance of the evidence 
of record in this case is against a finding that bilateral hearing 
loss was incurred in service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Higher Initial Rating for Hypertension

The present appeal arises from the initial ratings assigned 
following the allowance of service connection, as distinguished 
from an appeal from denial of a claim for increase as defined in 
38 C.F.R. § 3.160(f) (2003).  

Consequently, it is the present level of disability that is of 
primary concern, and separate ratings (known as staged ratings) 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  In the present case, the record does not show 
fluctuations in the level of disability due to hypertension during 
the period of the service connection award that would warrant the 
assignment of separate staged ratings.  

The term "hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various thresholds 
ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  
See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater.  The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2003).  

During the pendency of the present appeal, revised criteria for 
rating cardiovascular disabilities, including hypertension, went 
into effect as of January 12, 1998.  Where the law changes during 
the pendency of an appeal, the Board must apply the version more 
favorable to the veteran; however, only the older version may be 
applied for the period before the effective date of the change of 
law.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
3-00.  In the present case, neither version of the rating schedule 
is more favorable to the veteran's claim.  

The RO granted service connection for hypertension by a rating 
decision of July 1996 and assigned a 10 percent rating on the 
basis of findings recorded at a VA examination performed earlier 
that month.  The veteran reported at that time that he had had 
hypertension since 1980.  He was being treated with medication.  
The disorder was asymptomatic and he denied any complications.  On 
examination, blood pressure was reported to be 135/85 while 
sitting, 135/90 while standing, and 138/84 while supine.  No 
cardiac abnormalities were reported.  The pertinent diagnosis was 
hypertension.  

At a VA respiratory examination in October 1997, a blood pressure 
reading of 132/78 was reported.  At a July 2002 VA examination, 
the veteran denied any history of chest pain associated with a 
cardiac cause.  He denied a history of palpitations.  On 
examination, blood pressure was 135/96 while sitting, 131/96 while 
standing, and 143/90 while lying down.  No cardiac abnormalities 
were reported.  The diagnosis was hypertension with a MET score of 
8.  

Private treatment records covering the period from January 1999 
through September 2002 were received from RA, MD.  The records 
note treatment for hypertension with good control.  The highest 
systolic reading reported is 142.  The highest diastolic reading 
reported is 96.  

The criteria provided for a 10 percent rating by the old and the 
new versions of Code 7101 are essentially the same.  The current 
10 percent rating presupposes predominant diastolic readings of 
100 or lower reflecting the use of medications.  Under the revised 
criteria, a 10 percent rating may also be assigned for a systolic 
pressure predominantly at 160 or higher.  In the present case, the 
veteran has established his entitlement to a 10 percent rating on 
the basis of a diastolic pressure between 90 and 100 reflecting 
the use of medications.  

The veteran does not meet the criteria for a 20 percent rating 
under either the old or the new criteria.  He does not have a 
diastolic pressure of predominantly 110 or higher or a systolic 
pressure of predominantly 200 or higher.  The record does not show 
that he has definite symptoms associated with hypertension.  The 
criteria for the next higher rating clearly are not met.  Although 
the veteran complains that he experiences chest pains and heart 
palpitations if he is stressed, overworked, or upset, the record 
contains no medical evidence linking such symptoms to the service-
connected hypertension.  

Accordingly, the Board finds that a preponderance of the evidence 
of record is against the claim for a higher initial evaluation for 
hypertension.  Where a preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany, supra.


Higher Initial Evaluation for Gastrointestinal Disability

The veteran contends that as a result of hiatal hernia with 
gastroesophageal reflux he is limited as to what he can eat or 
drink and experiences a burning sensation that is at times 
debilitating.  He states that he must take Zantac to make the 
condition bearable.  

He relates that he cannot drink water from a drinking fountain, 
that he has to drink bottled water, and that he is extremely 
careful about what he eats.  He cannot eat anything that is even 
slightly spicy.  The condition interferes with his sleep and he 
states that he must sometimes force himself to vomit to purge it 
from his system.  

Service connection was granted in July 1996 for history of hiatal 
hernia with gastroesophageal reflux disease, status post 
esophageal ulcer.  An initial noncompensable rating assigned at 
that time was later raised to 10 percent effective as of the 
effective date of the service connection award, May 1, 1996.  

The veteran was initially examined by VA in July 1996.  It was 
reported that in 1983 an endoscopy had shown a hiatal hernia with 
esophageal reflux disease with esophageal ulcers.  The ulcer had 
since healed, but he continued to complain of chronic recurrent 
heartburn.  He described a moderate to severe epigastric pain 
precipitated by eating spicy foods or by assuming a supine 
position soon after eating.  The pain would last about an hour 
before it was relieved by head elevation, sitting up in an upright 
posture, and taking Zantac.  He denied nausea, vomiting, bleeding, 
or weight loss.  On examination, the bowel sounds were normoactive 
and there was moderate epigastric tenderness.  The diagnosis was 
history of hiatal hernia with gastroesophageal reflux disease, 
status post esophageal ulcer.

In support of his claim, the veteran submitted a copy of the 
report of an April 1997 upper endoscopy and esophageal dilatation.  
The clinical impression was gastroesophageal reflux disease with 
Grade II erosive esophagitis and a mild to moderate distal 
esophagal stricture, status post dilatation.  

The veteran underwent a VA gastrointestinal examination in June 
1999.  He related that he took Prevacid daily and that it had been 
a miracle drug that had helped him immensely in his symptoms.  He 
had relatively fair control of his symptoms currently.  He still 
used Tums at night.  The head of his bed was elevated.  He stated 
that if he did not eat shortly before going to bed, he had 
relatively good sleep most nights without severe symptoms, 
although some nights he still had rather severe reflux.  

On examination it was noted that the veteran was 5 feet 10 inches 
tall and weighed 195 pounds.  He was characterized as slightly 
obese.  Abdominal examination showed no distention, scars or 
vessel markings.  There was no tenderness, guarding or rigidity.  
There was no rebound, fluid waves or shifting dullness.  There was 
mild epigastric tenderness.  The diagnosis was gastroesophageal 
reflux disease which had been rather severe in the past.

At a VA examination in July 2002, the veteran reported that he was 
taking medication for hiatal hernia with gastroesophageal reflux 
and also used Tums and Rolaids on a daily basis.  He denied 
dysphagia or problems with swallowing.  He stated that he had some 
level of epigastric pain daily with a burning sensation that 
occasionally went as high as his larynx.  He experienced 
regurgitation two times per month, but no vomiting.  On 
examination, weight was 200 pounds.  Tympanic percussion tones 
were heard over the epigastrium.  The remainder was dull to 
percussion.  The spleen and kidneys were not palpable.  There was 
no tenderness on palpation.  The diagnosis was hiatal hernia with 
esophageal reflux disease, status post esophageal ulcer, symptoms 
controlled with Prevacid, Tums, and Rolaids.  

The medical records from Dr. RA describe treatment for a number of 
disorders.  Treatment of heartburn with Prevacid was reported.  In 
May 1999 it was reported that dysphagia was worsening and that 
there was a history of hiatal hernia and ulcer.  A barium swallow 
in May 1999 showed somewhat poor esophageal peristalsis and a 
small hiatal hernia without evidence of stricture, erosions or 
intraluminal masses.  

As described in the medical evidence of record, the veteran 
continues to have a hiatal hernia and poor epigastric peristalsis.  
An esophageal stricture and erosion had been described in the past 
but are not present currently.  As a result of the hiatal hernia, 
the veteran experiences recurrent epigastric pain, tenderness, and 
regurgitation and has been noted to have dysphasia.  

Under the rating criteria, the presence of dysphasia and 
regurgitation, which reportedly occurs about twice a month, is 
sufficient to support the current 10 percent rating.  

Although the veteran must watch his diet and take medication, the 
symptoms are largely controlled by medication, including Prevacid.  
The record does not show that he has pyrosis or arm or shoulder 
pain associated with the disorder, nor is there evidence of a 
general impairment of his health.  To the contrary, he has gained 
weight during the period covered by the service connection award 
and has been described as slightly obese.  The Board is unable to 
find that the level of disability shown in the medical evidence of 
record more nearly approximates that required for the next higher 
rating of 30 percent.  See 38 C.F.R. § 4.7 (2003).  

The Board finds that a preponderance of the record is against the 
veteran's claim for an initial rating higher than 10 percent for 
his service-connected gastrointestinal disability.  Where a 
preponderance of the evidence is against a claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
Alemany, supra.


Initial Compensable Evaluation for Onychomycosis

The veteran contends that his onychomycosis of his feet is more 
disabling than reflected in the current noncompensable rating.  He 
states that his toenails fall off periodically and that his feet 
crack and ooze blood and yellowish water.  

The veteran underwent a VA examination in July 1996 at which he 
reported having had a fungus infection of his toenails since 1976 
which had not responded to numerous ointments.  He complained of 
dystrophic nails on all of his toes.  Examination of both feet 
showed thick dystrophic toenails on all toes.  The diagnosis was 
onychomycosis.  

The veteran underwent a VA examination in June 1999.  He 
complained that symptoms of onychomycosis had worsened over the 
years and that his feet bled.  He used antifungal cream as needed.  
He had never tried oral antifungals.  

On examination of the feet, there was moderate onychomycosis with 
involvement of all of the toenails.  He also had tinea pedis with 
a moccasin distribution of the feet.  The diagnoses included 
onychomycosis with all-nail involvement and tinea pedis.  

The veteran underwent a VA examination in July 2002.  He reported 
that in mid-1970's he had had the onset of bilateral onychomycosis 
including dermatophytosis of the feet.  He reported constant 
cracking of the toes and heels bilaterally, as well as dried 
crumbling toenails that were dysmorphic and fell out.  He had 
never had medical treatment for the condition.  On examination, 
the skin of the toes was dry and there were cracks distally.  The 
heels were excessively dry with cracking.  The toenails were 
dysmorphic and crumbling, and some were not firmly adhered.  The 
nail folds were without tenderness or lesions.  The diagnosis was 
onychomycosis of the feet.

Under the pre-August 2002 rating criteria, a 10 percent rating was 
assignable if eczema (or a disorder rated under the criteria for 
eczema) resulted in exfoliation, exudation or itching involving 
exposed surface or an extensive area.  In the present case, the 
veteran's onychomycosis is limited to the feet.  Before the VA 
examination of June 1999, no involvement of any part of the feet 
other than the toenails was reported.  The June 1999 and July 2002 
examination reports show a more extensive involvement, but the 
symptoms remained localized to the feet.  Assuming, but not 
conceding, for purposes of the present decision, that tinea pedis 
is related to the service-connected onychomycosis, the area of 
involvement nevertheless does not involve an exposed surface or an 
extensive area.  The Board therefore finds that a compensable 
initial evaluation of 10 percent is not warranted under the pre-
August 2002 rating criteria.

Under the revised rating criteria a 10 percent rating may be 
assigned for involvement of at least 5 percent of the surface area 
of the body.  Assuming, but not conceding, that all of the skin 
lesions affecting the veteran's feet are related to the service-
connected onychomycosis, it is nevertheless clear that the area of 
involvement is much less than 5 percent of the veteran's body 
area.  

There is no evidence that systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for treatment 
of the disorder at any time.  Consequently, no basis for a 
compensable initial evaluation for onychomycosis is shown in the 
record.  

ORDER

Entitlement to service connection for tachycardia, mid-back pain, 
and bilateral hearing loss is denied.  

Entitlement to an initial rating higher than 10 percent for 
hypertension is denied.  

Entitlement to an initial rating higher than 10 percent for hiatal 
hernia with gastroesophageal reflux disease, status post 
esophageal ulcer, is denied.  

Entitlement to an initial compensable rating for onychomycosis of 
both feet is denied.  

REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant as to which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  


The veteran contends that he has incessant ringing in his ears 
that he attributes to exposure to acoustic trauma in service at 
various air stations.  In July 1996 he a VA audiology examination 
which was inadequate for VA purposes.  

While the examination report includes a superficial summary of his 
complaints and noise exposure in service, it contains no opinion 
as to whether any current tinnitus is related to such noise 
exposure.  

A determination as to whether the veteran has current disability 
and whether such disability is related to service is central to 
adjudicating the veteran's appeal.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

It is therefore necessary that the veteran be reexamined to obtain 
the required information.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for the veteran to undergo a VA 
special audiology examination for the purpose of ascertaining the 
nature, severity, and etiology of any current tinnitus.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
should annotate the examination report(s) that the claims file was 
in fact available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

It is requested that the examiner address the following medical 
issues: 

(a)  The examiner should state whether the veteran has tinnitus 
and, if so, should describe its manifestations.  

(b)  The examiner should obtain a detailed description of the 
nature and extent of all acoustic trauma in service.  

(c)  If tinnitus is present, the examiner should express an 
opinion as to whether it is at least as likely as not that such 
tinnitus is related to acoustic trauma in service.  

Any opinions expressed by the examiner should be accompanied by a 
complete rationale.  

4.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

5.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the issue 
of entitlement to service connection for tinnitus.  

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for tinnitus, and may result in its denial.  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



